Concurring Opinion.
Bermudez, C. J.
It does not appertain to the functions and duties of an attorney-at law employed to revive a judgment, to. give his personal attention and care to the reinscription of the judgment to be re*336vived. In the absence of a special contract clearly shown in such a case, which is more an act of ordinary agency or administration, which is not shown in this case, the attorney cannot be held liable for damages, if any were sustained.
Por that reason I concur in the decree.
Manning, J. I place my concurrence on the ground stated by the Chief Justice.